Name: 2012/790/EU: Commission Implementing Decision of 14Ã December 2012 for the purposes of Council Decision 2009/470/EC as regards Union financial aid to the EU reference laboratory for Residue Testing from 1Ã January to 31Ã December 2012 (notified under document C(2012) 9286)
 Type: Decision_IMPL
 Subject Matter: health;  research and intellectual property;  budget;  EU finance;  agricultural policy
 Date Published: 2012-12-18

 18.12.2012 EN Official Journal of the European Union L 348/28 COMMISSION IMPLEMENTING DECISION of 14 December 2012 for the purposes of Council Decision 2009/470/EC as regards Union financial aid to the EU reference laboratory for Residue Testing from 1 January to 31 December 2012 (notified under document C(2012) 9286) (Only the Dutch text is authentic) (2012/790/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 31(1) and (2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to insure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) European Union reference laboratories may be granted a Union financial aid in accordance with Article 31 of Decision 2009/470/EC. (2) In accordance with Article 75 of Council Regulation (EC, Euratom) No 1605/2002 (3) (hereinafter referred to as the Financial Regulation) and Article 90(1) of Commission Regulation (EC, Euratom) No 2342/2002 (4) (hereinafter referred to as the Implementing Rules), the commitment of expenditure from the EU budget shall be preceded by a financing decision setting out the essential elements of action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (3) Commission Implementing Regulation (EU) No 926/2011 of 12 September 2011 for the purposes of Council Decision 2009/470/EC as regards Union financial aid to the EU reference laboratories for feed and food and the animal health sector (5) provides that the financial aid from the Union is to be granted if the approved work programmes are implemented effectively and that the beneficiaries supply all the necessary information within certain time limits. (4) The Institute for Food Safety in Wageningen, the Netherlands (RIKILT)  has been designated as EU reference laboratory for residue testing in Commission Regulation (EU) No 563/2012 of 27 June 2012, amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the list of EU reference laboratories (6) with retroactive effect as of 1 January 2012. (5) In September 2011 RIKILT introduced a provisional work programme for the year 2012 as a part of its candidacy. Following its designation, an updated work programme and corresponding budget estimates were transmitted by RIKILT. The Commission has assessed and approved the updated work programme and corresponding budget estimates submitted by the European Union reference laboratories for the year 2012. (6) The work programme is being performed since 1 January 2012. A financing is therefore needed as of 1 January 2012. (7) The 2012 work plan being a sufficiently detailed framework in the meaning of Article 90(2) and (3) of the Implementing Rules, the present decision constitutes a financing decision. (8) Accordingly, a Union financial aid should be granted to the European Union reference laboratories designated in order to co-finance their activities to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004. The Unions financial aid should be at the rate of 100 % of eligible costs as defined in Implementing Regulation (EU) No 926/2011. (9) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (7), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (8), expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Article 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The 2012 work programme submitted by RIKILT  Institute for Food Safety, part of Wageningen University & Research Centre on 27 September 2011 is hereby approved. 2. For Residue Testing, the Union grants financial aid to RIKILT  Institute for Food Safety, part of Wageningen University & Research Centre. The Laboratory shall carry out the functions and duties set out in Annex VII, part I, of Regulation (EC) No 882/2004, point 12a. 3. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Implementing Regulation (EU) No 926/2011 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 470 000 for the period of 1 January to 31 December 2012, of which a maximum of EUR 25 000 shall be dedicated to the organization of a technical workshop on Residue Testing. Article 2 This Decision is addressed to RIKILT  Institute for Food safety, part of Wageningen University & Research Centre, Akkermaalsbos 2, Building No 123, 6708 WB Wageningen, the Netherlands. Done at Brussels, 14 December 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 1. (5) OJ L 241, 17.9.2011, p. 2. (6) OJ L 168, 28.6.2012, p. 24. (7) OJ L 209, 11.8.2005, p. 1. (8) OJ L 224, 18.8.1990, p. 19.